       Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 1 of 24


                                                                                   APPEAL,CAP
                             U.S. District Court
                  District of Columbia (Washington, DC)
           CRIMINAL DOCKET FOR CASE #: 1:21−cr−00175−TJK−4

Case title: USA v. NORDEAN et al                         Date Filed: 03/03/2021

Assigned to: Judge Timothy J.
Kelly

Defendant (4)
CHARLES DONOHOE                    represented by Lisa S. Costner
                                                  LISA S. COSTNER, P.A.
                                                  952 W 4th Street
                                                  Ste 200
                                                  Winston−Salem, NC 27101
                                                  336−748−1885
                                                  Email: lisa@lisacostnerlaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: CJA Appointment

Pending Counts                                   Disposition
18:371; CONSPIRACY TO
DEFRAUD THE UNITED
STATES; Conspiracy
(1)
18:1512(c)(2), 2; TAMPERING
WITH A WITNESS, VICTIM OR
INFORMANT; Obstruction of an
Official Proceeding and Aiding
and Abetting
(2)
18:231(A)(3), 2; CIVIL
DISORDER; Obstruction of Law
Enforcement During Civil
Disorder and Aiding and Abetting
(3)
18;1361, 2; GOVERNMENT
PROPERTY OR CONTRACTS >;
Destruction of Government
Property and Aiding and Abetting
(4)
18:1752(a)(1); TEMPORARY
RESIDENCE OF THE
PRESIDENT; Entering and

                                                                                                1
         Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 2 of 24


Remaining in a Restricted
Building or Grounds
(5)
18:1752(a)(2); TEMPORARY
RESIDENCE OF THE
PRESIDENT; Disorderly Conduct
in a Restricted Building or
Grounds
(6)

Highest Offense Level (Opening)
Felony

Terminated Counts                              Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                     Disposition
None



Plaintiff
USA                                     represented by James B. Nelson
                                                       U.S. ATTORNEY'S OFFICE FOR
                                                       DISTRICT OF COLUMBIA
                                                       555 4th Street NW
                                                       Room 4112
                                                       Washington, DC 20001
                                                       (202) 252−6986
                                                       Email: james.nelson@usdoj.gov
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Assistant U.S. Attorney

                                                       Jason Bradley Adam McCullough
                                                       U.S. ATTORNEY'S OFFICE
                                                       555 4th Street NW
                                                       Washington, DC 20530
                                                       (202) 252−7233
                                                       Email: jason.mccullough2@usdoj.gov
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                       Designation: Assistant U.S. Attorney



                                                                                              2
     Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 3 of 24


                                                           Luke Matthew Jones
                                                           U.S. ATTORNEY'S OFFICE FOR THE
                                                           DISTRICT OF COLUMBIA
                                                           555 Fourth Street, NW
                                                           Washington, DC 20530
                                                           (202) 252−7066
                                                           Fax: (202) 616−8470
                                                           Email: luke.jones@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Assistant U.S. Attorney

Date Filed   #    Page Docket Text
03/10/2021             Counts added: ETHAN NORDEAN (1) count(s) 1s, 2s, 3s, 4s, 5s, 6s, JOSEPH
                       RANDALL BIGGS (2) count(s) 1, 2, 3, 4, 5, 6, ZACHARY REHL (3) count(s)
                       1, 2, 3, 4, 5, 6, CHARLES DONOHOE (4) count(s) 1, 2, 3, 4, 5, 6 (zltp)
                       (Entered: 03/19/2021)
03/17/2021   35        Arrest Warrant Returned Executed on 3/17/2021 as to CHARLES DONOHOE
                       in Kernersville, North Carolina. (zltp) (Entered: 03/24/2021)
03/22/2021   43        Rule 5(c)(3) Documents Received as to CHARLES DONOHOE from US
                       District Court for the Middle District of North Carolina Case Number
                       21−mj−103 (bb) (Entered: 03/30/2021)
03/26/2021   36        MEMORANDUM in Support of Pretrial Detention by USA as to CHARLES
                       DONOHOE (McCullough, Jason) (Entered: 03/26/2021)
03/29/2021             NOTICE OF HEARING as to CHARLES DONOHOE (4). VTC Arraignment
                       set for 4/6/2021 at 2:45 PM before Judge Timothy J. Kelly. The parties shall
                       contact the Courtroom Deputy at (202) 354−3495 at least one business day in
                       advance to make arrangements to appear. (zkh) (Entered: 03/29/2021)
04/06/2021             Minute Entry for proceedings held before Judge Timothy J. Kelly: VTC
                       Arraignment as to CHARLES DONOHOE (4) as to Counts 1, 2, 3, 4, 5, and 6
                       held on 4/6/2021. The defendant appeared by video. For the reasons stated on
                       the record, oral motion by Attorney Shelli Peterson for Attorney Lisa Costner
                       to appear pro hac vice on behalf of the defendant today, heard and GRANTED.
                       Speedy Trial Excludable (XT) started 4/6/2021 through 4/12/2021, in the
                       interest of justice. Bond Status of Defendant: Remains Committed; Court
                       Reporter: Timothy Miller; Defense Attorneys: Lisa Costner and Shelli
                       Peterson; US Attorneys: Jason Bradley Adam McCullough and Luke Matthew
                       Jones; Pretrial Officer: John Copes. (zkh) (Entered: 04/06/2021)
04/09/2021   55        NOTICE OF ATTORNEY APPEARANCE: Lisa S. Costner appearing for
                       CHARLES DONOHOE (Costner, Lisa) (Main Document 55 replaced on
                       4/26/2021) (znmw). (Entered: 04/09/2021)
04/09/2021             Set/Reset Hearings as to CHARLES DONOHOE: Detention Hearing set for
                       4/12/2021 at 03:00 PM in Telephonic/VTC before Magistrate Judge G.
                       Michael Harvey. (zpt) (Entered: 04/09/2021)
04/12/2021   56        MOTION to Continue Detention Hearing by CHARLES DONOHOE.
                       (Attachments: # 1 Text of Proposed Order)(Costner, Lisa) (Entered:

                                                                                                       3
     Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 4 of 24



                    04/12/2021)
04/15/2021   60     RESPONSE by CHARLES DONOHOE re: 56 Opposing Detention
                    (Attachments: # 1 Exhibit)(Costner, Lisa) Modified text on 5/21/2021 (zltp).
                    (Entered: 04/15/2021)
04/15/2021   61     SUPPLEMENT by CHARLES DONOHOE re 60 Response to document
                    (Costner, Lisa) (Entered: 04/15/2021)
04/15/2021   62     ORDER Granting 56 MOTION to Continue Detention Hearing by CHARLES
                    DONOHOE (4). Detention Hearing continued to 4/19/2021 at 03:00 PM in
                    Telephonic/VTC before Magistrate Judge G. Michael Harvey. Signed by
                    Magistrate Judge G. Michael Harvey on 4/15/2021. (zpt) (Entered: 04/16/2021)
04/19/2021          Minute Entry for proceedings held before Magistrate Judge G. Michael
                    Harvey: VTC Status Hearing as to CHARLES DONOHOE (1) held on
                    4/19/2021. Matter was set for a Detention Hearing but was not held. Detention
                    Hearing continued to 4/21/2021 at 03:00 PM in Telephonic/VTC before
                    Magistrate Judge G. Michael Harvey. Bond Status of Defendant: Defendant
                    Remains Committed; Court Reporter: FTR−Gold; FTR Time Frame: CTRM 6
                    [3:33:59−3:46:57]; Defense Attorney: Lisa Costner; US Attorney: Jason
                    McCullough and Luke Jones; Pretrial Officer: Andre Sidbury; (zpt) (Entered:
                    04/19/2021)
04/19/2021   64     RESPONSE TO Court Order Issued during Oral Ruling on April 19, 2021 by
                    USA as to ETHAN NORDEAN, JOSEPH RANDALL BIGGS, ZACHARY
                    REHL, CHARLES DONOHOE (Attachments: # 1 Filing in U.S. v. Pezzola,
                    1:21−cr−175, containing photograph)(Jones, Luke) Modified text on 5/21/2021
                    (zltp). (Entered: 04/19/2021)
04/21/2021          ORAL MOTION to Commit Defendant to Custody of Attorney General by
                    USA as to CHARLES DONOHOE (4). (zpt) (Entered: 04/21/2021)
04/21/2021          ORAL MOTION for Release from Custody by CHARLES DONOHOE (4).
                    (zpt) (Entered: 04/21/2021)
04/21/2021          Minute Entry for proceedings held before Magistrate Judge G. Michael
                    Harvey: VTC Detention Hearing as to CHARLES DONOHOE (4) held on
                    4/21/2021. Matter was held but did not conclude. Continued Detention Hearing
                    set for 4/22/2021 at 03:00 PM in Telephonic/VTC before Magistrate Judge G.
                    Michael Harvey. Bond Status of Defendant: Defendant Remains Committed;
                    Court Reporter: FTR−Gold; FTR Time Frame: CTRM 6 [3:13:35−5:36:32];
                    Defense Attorney: Lisa Costner; US Attorney: Jason McCullough and Luke
                    Jones; Pretrial Officer: John Copes; (zpt) (Entered: 04/21/2021)
04/21/2021   76     ORDER Delaying Transport as to CHARLES DONOHOE (1). Signed by
                    Magistrate Judge G. Michael Harvey on 4/21/2021. (zpt) (Entered: 04/28/2021)
04/22/2021          ORAL MOTION for Speedy Trial Waiver by USA as to CHARLES
                    DONOHOE (2). (zpt) (Entered: 04/24/2021)
04/22/2021          Minute Entry for proceedings held before Magistrate Judge G. Michael
                    Harvey: VTC Continued Detention Hearing as to CHARLES DONOHOE (4)
                    held on 4/22/2021. Oral Motion by the Government to Commit Defendant to
                    Custody of Attorney General as to CHARLES DONOHOE (4) Heard and
                    Granted. Oral Motion for Release from Custody by CHARLES DONOHOE

                                                                                                    4
     Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 5 of 24



                    (4) Heard and Denied. Oral Motion by the Government for Speedy Trial
                    Waiver Nunc Pro Tunc as to CHARLES DONOHOE (4) Heard and Granted.
                    Time between 4/12/2021 and 5/4/2021 (22 Days) shall be excluded from
                    calculation under the Speedy Trial Act in the interest of justice X−T. Bond
                    Status of Defendant: Defendant Committed/Committment Issued; Court
                    Reporter: Jeffrey Hook; Defense Attorney: Lisa Costner; US Attorney: Jason
                    McCullough and Luke Jones; Pretrial Officer: Shay Holman; (zpt) (Entered:
                    04/24/2021)
04/26/2021   74     TRANSCRIPT OF DETENTION HEARING (CONT.) in case as to
                    CHARLES DONOHOE before Magistrate Judge G. Michael Harvey held on
                    April 22, 2021. Page Numbers: 1 − 56. Date of Issuance: April 26, 2021. Court
                    Reporter: Jeff Hook. Telephone number: 202−354−3373. Transcripts may be
                    ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public term inal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 5/17/2021. Redacted Transcript Deadline set for
                    5/27/2021. Release of Transcript Restriction set for 7/25/2021.(Hook, Jeff)
                    (Entered: 04/26/2021)
04/26/2021          Minute Entry for proceedings held before Magistrate Judge G. Michael
                    Harvey: VTC Status Hearing as to CHARLES DONOHOE (4) held on
                    4/26/2021. Control Status Hearing set for 5/3/2021 03:30 PM in
                    Telephonic/VTC before Magistrate Judge G. Michael Harvey. Bond Status of
                    Defendant: Defendant Remains Committed; Court Reporter: FTR−Gold; FTR
                    Time Frame: CTRM 6 [3:10:41−3:38:26]; Defense Attorney: Lisa Costner; US
                    Attorney: Luke Jones; Pretrial Officer: Andre Sidbury; (zpt) (Entered:
                    04/27/2021)
04/28/2021   75     TRANSCRIPT OF PROCEEDINGS in case as to CHARLES DONOHOE
                    before Magistrate Judge G. Michael Harvey held on April 21, 2021; Page
                    Numbers: 1−87. Date of Issuance:April 28, 2021. Transcriber: Janice Dickman,
                    Telephone number: 202−354−3267, Transcripts may be ordered by submitting
                    the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.



                                                                                                           5
     Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 6 of 24



                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 5/19/2021. Redacted Transcript Deadline set for
                    5/29/2021. Release of Transcript Restriction set for 7/27/2021.(Dickman,
                    Janice) (Entered: 04/28/2021)
04/28/2021   77     ORDER for Transport as to CHARLES DONOHOE (4). Signed by Magistrate
                    Judge G. Michael Harvey on 4/28/2021. (zpt) (Entered: 04/28/2021)
04/29/2021   78     Unopposed MOTION for Order to Transport Defendant by USA as to
                    CHARLES DONOHOE. (Attachments: # 1 Text of Proposed Order)(Jones,
                    Luke) (Entered: 04/29/2021)
04/30/2021   80     ORDER granting the Government's 78 Motion for Order to Transport
                    Defendant as to CHARLES DONOHOE (4). See Order for details. Signed by
                    Judge Timothy J. Kelly on 4/30/2021. (lctjk1) (Entered: 04/30/2021)
05/03/2021   81     MOTION to Revoke Detention Order by CHARLES DONOHOE. (Costner,
                    Lisa) Modified on 7/8/2021 (zhsj). (Entered: 05/03/2021)
05/04/2021   82     Unopposed MOTION for Protective Order by USA as to JOSEPH RANDALL
                    BIGGS, ZACHARY REHL, CHARLES DONOHOE. (Attachments: # 1 Text
                    of Proposed Order)(Jones, Luke) (Entered: 05/04/2021)
05/04/2021          Minute Entry for proceedings held before Judge Timothy J. Kelly: VTC Status
                    Conference as to ETHAN NORDEAN (1), JOSEPH RANDALL BIGGS (2),
                    and CHARLES DONOHOE (4) held on 5/4/2021. ALL defendants appeared
                    by video. Speedy Trial Excludable (XT) started 5/4/2021 through 6/3/2021, in
                    the interest of justice, as to ETHAN NORDEAN (1), JOSEPH RANDALL
                    BIGGS (2), and CHARLES DONOHOE (4). Government Response to 81
                    MOTION to Revoke due by 5/17/2021. Defendant DONOHOE (4) Reply due
                    by 5/24/2021. VTC Status Conference set for 6/3/2021 at 2:00 PM before
                    Judge Timothy J. Kelly. Bond Status of Defendants: 1−Remains Committed,
                    2−Remains Committed, 4−Remains Committed; Court Reporter: Timothy
                    Miller; Defense Attorneys: 1−David Benjamin Smith and Nicholas D. Smith,
                    2−John Daniel Hull, IV, 4−Lisa S. Costner; US Attorneys: Jason Bradley
                    Adam McCullough and Luke Matthew Jones. (zkh) (Entered: 05/04/2021)
05/04/2021          Set/Reset Deadlines as to CHARLES DONOHOE (4): Government Response
                    due by 5/17/2021. Defendant Reply due by 5/24/2021. (zkh) (Entered:
                    05/04/2021)
05/04/2021   83     ORDER granting the Government's 82 Unopposed Motion for Protective Order
                    as to JOSEPH RANDALL BIGGS (2), ZACHARY REHL (3), CHARLES
                    DONOHOE (4). See Order for details. Signed by Judge Timothy J. Kelly on
                    5/4/2021. (lctjk1) (Entered: 05/04/2021)
05/17/2021   87     Memorandum in Opposition by USA as to CHARLES DONOHOE re 81
                    MOTION to Revoke Detention Order (McCullough, Jason) (Entered:
                    05/17/2021)


                                                                                                           6
     Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 7 of 24



05/24/2021    90    REPLY TO OPPOSITION to Motion by CHARLES DONOHOE re 81
                    MOTION to Revoke Detention Order (Costner, Lisa) (Entered: 05/24/2021)
06/03/2021          Minute Entry for proceedings held before Judge Timothy J. Kelly: VTC Status
                    Conference as to ETHAN NORDEAN (1), JOSEPH RANDALL BIGGS (2),
                    and CHARLES DONOHOE (4) held on 6/3/2021. Defendants NORDEAN (1)
                    and BIGGS (2) appeared by video. For the reasons stated on the record,
                    Defendant DONOHOE'S (4) appearance was WAIVED. Speedy Trial
                    Excludable (XT) started 6/3/2021 through 7/15/2021, in the interest of justice,
                    as to ETHAN NORDEAN (1), JOSEPH RANDALL BIGGS (2), and
                    CHARLES DONOHOE (4). VTC Motion Hearing set for 6/9/2021 at 11:00
                    AM before Judge Timothy J. Kelly for Defendant DONOHOE (4). VTC Status
                    Conference set for 7/15/2021 at 2:00 PM before Judge Timothy J. Kelly for
                    Defendants NORDEAN (1), BIGGS (2) and DONOHOE (4). Bond Status of
                    Defendants: 1−Remains Committed, 2−Remains Committed, 4−Remains
                    Committed; Court Reporter: Timothy Miller; Defense Attorneys: 1−David
                    Benjamin Smith and Nicholas D. Smith, 2−John Daniel Hull, IV, 4−Lisa S.
                    Costner; US Attorneys: Jason Bradley Adam McCullough, Luke Matthew
                    Jones, and Nadia Moore. (zkh) (Entered: 06/03/2021)
06/03/2021          Set/Reset Hearings as to CHARLES DONOHOE (4): VTC Motion Hearing set
                    for 6/9/2021 at 11:00 AM before Judge Timothy J. Kelly. (zkh) (Entered:
                    06/03/2021)
06/09/2021          MINUTE ORDER as to ZACHARY REHL (3), CHARLES DONOHOE (4):
                    The hearings currently set for June 9, 2021, are hereby VACATED, and shall
                    be rescheduled promptly. Signed by Judge Timothy J. Kelly on 6/9/2021.
                    (lctjk1) (Entered: 06/09/2021)
06/10/2021          NOTICE OF HEARING as to CHARLES DONOHOE (4). VTC Motion
                    Hearing set for 6/23/2021 at 10:00 AM before Judge Timothy J. Kelly. (zkh)
                    (Entered: 06/10/2021)
06/23/2021          Minute Entry for proceedings held before Judge Timothy J. Kelly: VTC
                    Motion Hearing as to CHARLES DONOHOE (4) held on 6/23/2021.
                    Defendant appeared by video. Oral argument heard, and for the reasons stated
                    on the record, Defendant's 81 MOTION to Revoke Detention Order is
                    DENIED. Bond Status of Defendant: Remains Committed; Court Reporter:
                    Timothy Miller; Defense Attorney: Lisa S. Costner; US Attorneys: Jason
                    Bradley Adam McCullough and Luke Matthew Jones; Pretrial Officer:
                    Christine Schuck. (zkh) (Entered: 06/23/2021)
06/23/2021   101    DETENTION ORDER as to CHARLES DONOHOE (4). See Order for details.
                    Signed by Judge Timothy J. Kelly on 6/23/2021. (lctjk1) (Entered: 06/23/2021)
07/01/2021          NOTICE OF HEARING (Time Change) as to ETHAN NORDEAN (1),
                    JOSEPH RANDALL BIGGS (2), and CHARLES DONOHOE (4). VTC Status
                    Conference set for 7/15/2021 at 11:00 AM before Judge Timothy J. Kelly.
                    (zkh) (Entered: 07/01/2021)
07/06/2021   108    NOTICE OF APPEAL − Final Judgment by CHARLES DONOHOE re 101
                    Order, Order of Detention Pending Trial− Defendant HWOB. Fee Status: No
                    Fee Paid. Parties have been notified. (Costner, Lisa) (Main Document 108
                    replaced on 7/8/2021) (zltp). (Entered: 07/06/2021)


                                                                                                      7
     Case 1:21-cr-00175-TJK Document 112 Filed 07/08/21 Page 8 of 24



07/06/2021   110    Unopposed MOTION for Order Seal Unredacted Exhibits (Text Messages)
                    considered during Detention Hearings by USA as to CHARLES DONOHOE.
                    (Attachments: # 1 Text of Proposed Order, # 2 Exhibit Redacted Exhibit (001 −
                    003), # 3 Exhibit Redacted Exhibit (Bates 124 − 138), # 4 Exhibit Redacted
                    Exhibit (Bates 622 − 645), # 5 Exhibit Redacted Exhibit (Bates 1332 − 1342),
                    # 6 Exhibit Redacted Exhibit (Bates 1400 − 1413))(McCullough, Jason)
                    (Entered: 07/06/2021)
07/06/2021   111    NOTICE of Exhibits used during Detention Hearings by USA as to CHARLES
                    DONOHOE (Attachments: # 1 Exhibit PowerPoint Exhibit used during
                    hearings)(McCullough, Jason) (Entered: 07/06/2021)




                                                                                                    8
           Case
           Case1:21-cr-00175-TJK
                1:21-cr-00175-TJK Document
                                  Document112
                                           108 Filed
                                               Filed07/08/21
                                                     07/06/21 Page
                                                              Page91of 1 CO-290
                                                                    of24
 Notice of Appeal Criminal                                                             Rev. 3/88




 UNITED STATES OF AMERICA                           )
                                                    )
                       vs.                          )        Criminal No.
                                                    )
                                                    )


                                      NOTICE OF APPEAL


Name and address of appellant:




Name and address of appellant’s attorney:




Offense:

Concise statement of judgment or order, giving date, and any sentence:




Name and institution where now confined, if not on bail:


        I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.


 DATE                                               APPELLANT

                                                    ATTORNEY FOR APPELLANT

GOVT. APPEAL, NO FEE
CJA, NO FEE
PAID USDC FEE
PAID USCA FEE
Does counsel wish to appear on appeal?                          YES         NO
Has counsel ordered transcripts?                                YES         NO
Is this appeal pursuant to the 1984 Sentencing Reform Act?      YES         NO




                                                                                                    9
                    Case
                     Case1:21-cr-00175-TJK
                          1:21-cr-00175-TJK Document
                                             Document112
                                                      101 Filed
                                                           Filed07/08/21
                                                                 06/23/21 Page
                                                                           Page10
                                                                                1 of 3
                                                                                     24

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                            DistrictDistrict
                                                       __________    of Columbia
                                                                             of __________

                   United States of America                             )
                              v.                                        )
                                                                        )      Case No.
                                                                        )
                              Defendant                                 )

                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I - Eligibility for Detention

     Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                  (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                  (b) an offense for which the maximum sentence is life imprisonment or death; or
                  (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                  (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                  (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                  (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
                  (e) any felony that is not otherwise a crime of violence but involves:
                  (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                  (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                    Page 1 of 3

                                                                                                                                10
                     Case
                      Case1:21-cr-00175-TJK
                           1:21-cr-00175-TJK Document
                                              Document112
                                                       101 Filed
                                                            Filed07/08/21
                                                                  06/23/21 Page
                                                                            Page11
                                                                                 2 of 3
                                                                                      24

AO 472 (Rev. 11/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis.

                OR

                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties


                                                                                                                      Page 2 of 3

                                                                                                                                11
                    Case
                     Case1:21-cr-00175-TJK
                          1:21-cr-00175-TJK Document
                                             Document112
                                                      101 Filed
                                                           Filed07/08/21
                                                                 06/23/21 Page
                                                                           Page12
                                                                                3 of 3
                                                                                     24

AO 472 (Rev. 11/16) Order of Detention Pending Trial

           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:
                                                                              United States   Judge




                                                                                                                     Page 3 of 3

                                                                                                                               12
        Case
         Case1:21-cr-00175-TJK
              1:21-cr-00175-TJK Document
                                 Document112
                                          81 Filed 05/03/21
                                                   07/08/21 Page 1
                                                                 13ofof12
                                                                        24



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                 )
                                          )      1:21-CR-175-4
              v.                          )
                                          )
CHARLES DONOHOE,                          )
                                          )
                     Defendant.           )

              MOTION FOR REVOCATION OF DETENTION ORDER

       Defendant, Charles Donohoe, respectfully requests that the Court revoke the

detention order entered by United States Magistrate Judge Harvey on April 22, 2021 and

place him on pretrial release pursuant to the recommendations of the Pretrial Services

Report: release to a third-party custodian, home incarceration and location monitoring. In

support of his motion, Mr. Donohoe submits the following:

       A. Procedural History.

       On March 10, 2021, a grand jury in the District of Columbia issued a six-count

superseding indictment, charging defendant Charles Donohoe with Conspiracy, in violation of

18 U.S.C. § 371; Obstruction of an Official Proceeding and Aiding and Abetting, in violation

of 18 U.S.C. § 1512(c)(2); Obstruction of Law Enforcement During Civil Disorder and

Aiding and Abetting, in violation of 18 U.S.C. § 231(a)(3); Destruction of Government

Property and Aiding and Abetting, in violation of 18 U.S.C. § 1361; Entering and Remaining

in a Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(1); and Disorderly

Conduct in a Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(2).




                                                                                               13
         Case
          Case1:21-cr-00175-TJK
               1:21-cr-00175-TJK Document
                                  Document112
                                           81 Filed 05/03/21
                                                    07/08/21 Page 2
                                                                  14ofof12
                                                                         24



       Donohoe was taken into custody at his place of work in Kernersville, North Carolina

on March 17, 2021. He appeared in the United States District Court for the Middle District of

North Carolina, where he waived his right to an identity hearing and a detention hearing,

electing to have the detention hearing in the District of Columbia.

       A detention hearing took place on April 19, 2021, and Mr. Donohoe was ordered

detained by Magistrate Judge G. Michael Harvey on April 22, 2021.

       B.     Applicable Law

       This Court must review the Magistrate Judge’s detention order promptly and under a

de novo standard of review. See 18 U.S.C. § 3145(b).

       In United States v. Salerno, 481 U.S. 739 (1987), the Supreme Court held that “[i]n

our society liberty is the norm, and detention prior to trial is the carefully limited exception.”

481 U.S. at 755. Pretrial release should only be denied for “the strongest of reasons.” Truong

Dinh Hung v. United States, 439, 1326, 1329 (1978).

       In this case, the presumption of detention applies pursuant to 18 U.S.C. §

3142(e)(3)(C). Mr. Donohoe is charged in count four of the indictment with a violation of

18 U.S.C. § 1361, which carries a sentence of up to 10 years imprisonment and is listed in

18 U.S.C. § 2332b(g)95)(B). At the detention hearing, Magistrate Judge Harvey found that

Mr. Donohoe rebutted the presumption with respect to risk of flight. Hr’g Trans., 4/22/21, p.

6:11-14. He also found that Mr. Donohoe rebutted the presumption with respect to

dangerousness. Hr’g Trans., 4/22/21, p. 7:2-3. After determining that Mr. Donohoe rebutted

the presumption, Judge Harvey found that the four factors listed in 18 U.S.C. § 3142(g),

supported detention. Hr’g Trans., 4/22/21, p. 7:8-10.

                                                2


                                                                                                     14
         Case
          Case1:21-cr-00175-TJK
               1:21-cr-00175-TJK Document
                                  Document112
                                           81 Filed 05/03/21
                                                    07/08/21 Page 3
                                                                  15ofof12
                                                                         24



       18 U.S.C. § 3142(g) sets out the factors that the court must consider in determining

whether there are conditions of release which will reasonably assure the appearance of the

person as required and the safety of any other person and the community:

       (1) the nature and circumstances of the offense charged, including whether
       the offense is a crime of violence, a violation of section 1591, a Federal crime
       of terrorism, or involves a minor victim or a controlled substance, firearm,
       explosive, or destructive device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

       (A) the person's character, physical and mental condition, family ties,
       employment, financial resources, length of residence in the community,
       community ties, past conduct, history relating to drug or alcohol abuse,
       criminal history, and record concerning appearance at court proceedings;
       and

       (B) whether, at the time of the current offense or arrest, the person was on
       probation, on parole, or on other release pending trial, sentencing, appeal,
       or completion of sentence for an offense under Federal, State, or local law;
       and

       (4) the nature and seriousness of the danger to any person or the community
       that would be posed by the person's release.

18 U.S.C. § 3142(g).

       C. Mr. Donohoe’s Personal History and Background

       In his filed Response to the Government’s Motion for Detention and Motion for Bond

Mr. Donohoe provided extensive information about his background, his military service, his

ties to the community and his family support. Mr. Donohoe, an Eagle Scout, served in the

Marines for four years and then as a military contractor for six years. ECF No. 60 pp. 3-5.

He has lived in North Carolina for 30 of his 33 years and has strong family ties to the area.


                                               3


                                                                                                15
         Case
          Case1:21-cr-00175-TJK
               1:21-cr-00175-TJK Document
                                  Document112
                                           81 Filed 05/03/21
                                                    07/08/21 Page 4
                                                                  16ofof12
                                                                         24



He is the father of a five-year-old son and spends three days each week with him. ECF No.

60 pp. 2-3. Mr. Donohoe’s criminal history is minor – a prior conviction for underage

possession of alcohol. ECF No. 60 pp. 14. He does have a pending DUI charge, but there is

no evidence of failures to appear or failures to comply with court orders. Mr. Donohoe has a

positive employment history and is involved in the care of his young son. ECF No. 60 p. 5.

       After the events of January 6, Mr. Donohoe took no steps to evade the law or to escape

detection. He returned to his home in Kernersville, North Carolina where he continued his

day-to-day life, going to work and caring for his young son. ECF No. 60 p. 8. In February of

2021, he participated in a community wide search for a missing teenager, appearing on a local

newscast as he and Blitz, his trained search and rescue dog, attempted to locate the young girl.

Id.

       Mr. Donohoe was easily located by law enforcement who arrested him at his place of

work in Kernersville, North Carolina, on March 17, 2021. When he was taken into custody,

no contraband was located by the arresting authorities. Id. At their request, Mr. Donohoe

voluntarily gave them a couple of articles of clothing with Proud Boys logo on it. Id.

       D. Argument

       During the events of January 6, there is no evidence that Mr. Donohoe forcibly moved

or destroyed property, nor that he committed any acts of violence during the events of

January 6. He never entered the Capitol. He did not assault or harass any law enforcement

officer or security guard. He did not instruct, nor did he encourage anyone to act in a violent

or destructive manner, on Telegram or in any other way.



                                               4


                                                                                                   16
        Case
         Case1:21-cr-00175-TJK
              1:21-cr-00175-TJK Document
                                 Document112
                                          81 Filed 05/03/21
                                                   07/08/21 Page 5
                                                                 17ofof12
                                                                        24



              1.     Nature and Circumstances of the offense

       Magistrate Judge Harvey considered several factors in evaluating the nature and

circumstances of the offense:

       a.     Telegram communications. While it is true that Mr. Donohoe assisted in the

creation of a new Telegram channel after the chairman of the Proud Boys was arrested, a

review of the communications fails to uncover anything suggesting a plan to storm the

Capitol or disrupt the scheduled counting of the electoral vote by Congress. The participants

in the chat did plan the trip to Washington D.C., but there is no discussion of orchestrating

the type of event that occurred on January 6. The comments attributable to Mr. Donohoe to

the other members, while they show the planning of a trip to Washington D.C. to attend the

rally, they do not mention any type of planned violence at the Capitol.

       b.     Proud Boy’s “march” to the Capitol. Video evidence provided by the

Government shows the group of Proud Boys walking together towards the Capitol. A

member (not Mr. Donohoe) yells, “Let’s take the fucking Capitol.” He is admonished by

another person in the group. Mr. Donohoe is not seen in this video. Mr. Donohoe is later

seen on video walking with a large group of people past barriers, that had already been

knocked down by others. There is no evidence of him pushing people, directing others to

go forward or even touching barriers. As to his statement “we are trying” on Telegraph,

there is no evidence as to who or which comment he is responding to.

       c.     Dominic Pazzola’s shield. There is video of Mr. Donohoe walking with

Pizzola with his hand on the shield Pizzola took from a security officer. As stated in

Magistrate Judge Harvey’s order, there is no evidence that Mr. Donohoe had anything to do

                                             5


                                                                                                17
         Case
          Case1:21-cr-00175-TJK
               1:21-cr-00175-TJK Document
                                  Document112
                                           81 Filed 05/03/21
                                                    07/08/21 Page 6
                                                                  18ofof12
                                                                         24



with the taking of the shield or the breaking of the window at the Capitol with the shield.

The fact that he says on Telegram “got a shield” is not evidence of any culpability on his

part with respect to the shield.

       d.     The crowd’s push up the stairs of the West Terrace of the Capitol. The

Government’s evidence shows Mr. Donohoe in the middle of the group as the crush of people

begin to ascend the stairs. Mr. Donohoe is swept up in the crowd, and as he is pushed

forward, a bottle strikes him in the head. The video does not depict Mr. Donohoe leading

the charge or pushing others forward. When he arrives at the top of the stairs, he goes to the

left. His boastful comments on Telegram later that evening such as “I stood on the front line

and pushed it twice” are belied by what is actually depicted in the video.

       e.     The Telegram statement “regrouping with a second force.” Despite the

message on Telegram from Mr. Donohoe, there is no evidence that he in fact assembled a

second force, much less intended to do so. In fact, he attempted to persuade others on the

channel to cease their activities by letting them know of incoming law enforcement. He sent

out the message to leave the Capitol from Vice President Pence. His further braggadocio on

Telegram was just that. The video and Telegram evidence does not support any plan or the

carrying out of any plan by Mr. Donohoe to commit acts of violence at the Capitol or to stop

Congress from certifying the election.

              2.      Weight of the evidence.

       While there is no dispute that the Government has evidence both in the form of videos

and Telegram chats, it does not support their theory that Mr. Donohoe was a part of a



                                                6


                                                                                                 18
         Case
          Case1:21-cr-00175-TJK
               1:21-cr-00175-TJK Document
                                  Document112
                                           81 Filed 05/03/21
                                                    07/08/21 Page 7
                                                                  19ofof12
                                                                         24



conspiracy to commit acts of violence on January 6 and to interfere with Congress’

certification of the election.

               3.      History and characteristics.

       The response filed by Mr. Donohoe to the Government’s motion for detention sets out

in great detail Mr. Donohoe’s history and characteristics. ECF No. 60. To summarize, Mr.

Donohoe is an honorably discharged Marine, who served his country both during and after his

military service. He has a strong community of friends and family. He is gainfully employed

and a great father to his young son. He has no history of violence or a criminal history of

violent offenses. He loves his country and has great respect for those who work in law

enforcement. Mr. Donohoe contributes to his community by being involved in charitable

projects and volunteering to help others.

       In his order, Magistrate Judge Harvey makes two observations that he finds undercut

the positive characteristics of Mr. Donohoe:

       a.      Mr. Donohoe should not be required to disclaim his beliefs or renounce his

membership in the Proud Boys in order to qualify for pretrial release.

       The fact that Mr. Donohoe has not disclaimed his beliefs or renounced his membership

in the Proud Boys should not be utilized in the determination of whether pretrial release is

warranted. Aside from Mr. Donohoe’s comments immediately after the events of January 6,

there is no evidence of any further comments regarding the incident. The Government has

presented no evidence that before or after January 6, Mr. Donohoe made any comments

regarding any plan to commit any acts of violence towards the government.



                                               7


                                                                                               19
         Case
          Case1:21-cr-00175-TJK
               1:21-cr-00175-TJK Document
                                  Document112
                                           81 Filed 05/03/21
                                                    07/08/21 Page 8
                                                                  20ofof12
                                                                         24



       Mr. Donohoe has a constitutional right to not incriminate himself by making

statements regarding the charges he is facing. In effect, he is being punished for invoking his

Fifth Amendment right against self-incrimination.

       b.     After January 6, Mr. Donohoe did not “nuke” the Telegram channel or

destroy any other evidence.

       The Telegram conversation several days after January 6 regarding the “nuking” of the

channel did not result in Mr. Donohoe deleting the channel. It appears from the evidence

provided by the Government that he did not make a serious attempt to do this.

       Additionally, there is no evidence that Mr. Donohoe attempted to or destroyed any

evidence of any items relating to the January 6 incident. When he was arrested, no

contraband was located by authorities. He complied with the request to give them a couple of

items of clothing with Proud Boy’s logo. There is nothing illegal about owning such clothing,

and Mr. Donohoe made no attempt to hide the items.

              4.     Nature and seriousness of the danger to any person or the

              community.

       a.     Mr. Donohoe does not present an identifiable and articulable threat to the

safety of the community.

       In discussing this factor, Magistrate Judge Harvey found that Mr. Donohoe served as a

“trusted senior lieutenant” who was “responsible for ensuring the group’s secure

communications.” Hr’g Trans., 4/22/21, p. 32:2-5. The evidence does not support this

finding. Mr. Donohoe did help to set up another Telegraph channel, but that is hardly proof

that he had the primary responsibility of setting up, maintaining much less ensuring the

                                               8


                                                                                                  20
         Case
          Case1:21-cr-00175-TJK
               1:21-cr-00175-TJK Document
                                  Document112
                                           81 Filed 05/03/21
                                                    07/08/21 Page 9
                                                                  21ofof12
                                                                         24



communication of the group. Further, there is no evidence to support the idea that if released

pretrial, Mr. Donohoe would somehow create another secure communication system which

would then marshal others to attack the Capitol, or any other government entity.

       It is true that Mr. Donohoe arrived at the Capitol on January 6 and that he, along with

others, assembled and marched towards the Capitol. However, there is no evidence of any

plan to engage in the violent events that occurred, and certainly no evidence of any desire or

plan on Mr. Donohoe’s part to recreate those events after January 6. Mr. Donohoe’s

braggadocio after the event was brought on by the adrenaline of the moment and should not

be regarded as evidence of any intent on his part to commit any future acts of violence.

       b.     There are conditions or combination of conditions that will reasonably

assure Mr. Donohoe’s presence in court and/or the safety of any other person or the

community.

       An additional reason expressed by Magistrate Judge Harvey as support for his

detention order was that Mr. Donohoe has not been on pretrial release, therefore has no “track

record of compliance on which to rely.” Hr’g Trans., 4/22/21, p. 34:23-24. Mr. Donohoe has

no “track record,” because he was in fact detained, and has remained detained since he was

served with the indictment and taken into custody. This reason hardly seems fair, given Mr.

Donohoe’s circumstances. There are factors which the Court can consider which should

outweigh the fact that Mr. Donohoe has no pretrial release history, lack of significant criminal

history, record of appearing in court and his military service. All of these factors point to a

person who is responsible, reliable and will follow the Court’s requirements to the letter.



                                                9


                                                                                                   21
        Case
        Case1:21-cr-00175-TJK
             1:21-cr-00175-TJK Document
                               Document112
                                        81 Filed
                                           Filed05/03/21
                                                 07/08/21 Page
                                                          Page10
                                                               22of
                                                                 of12
                                                                    24



       The recommendations contained in the pretrial services report are very restrictive. If

accepted by the Court, Mr. Donohoe would be placed in the custody of his grandmother and

would live exclusively at his grandparents’ home. Under home incarceration, he would be

under a 24-hour lockdown, not allowed to leave for any reason except for medical treatment,

court appearances and meeting with his attorney. He would be required to submit to

electronic monitoring. Additionally, he would be restricted from using social media. If the

Court further ordered, Mr. Donohoe would be willing to abstain from the use of any

computer, tablet, smart phone, or any device that allowed internet access.

       The Government does not contend that Mr. Donohoe is a flight risk, which was also

the finding of Magistrate Judge Harvey. The conditions above reasonably assure the safety of

any other person and the community. 18 U.S.C. § 1342(c)(1).

       E. Conclusion

       For the foregoing reasons, Mr. Donohoe respectfully requests that he be placed on
pretrial release, with the conditions of home incarceration, his grandmother serving as third
party custodian, and electronic monitoring.        Mr. Donohoe agrees to abide by those
conditions, as well as any others imposed by the Court.


                                           DATED: May 3, 2021.

                                           BY:

                                           /s/ Lisa S. Costner
                                           __________________________

                                           LISA S. COSTNER
                                           Lisa S. Costner, P.A.
                                           NC State Bar #14308
                                           952 W. 4th St., Ste 200
                                           Winston Salem, NC 27101
                                              10


                                                                                                22
Case
Case1:21-cr-00175-TJK
     1:21-cr-00175-TJK Document
                       Document112
                                81 Filed
                                   Filed05/03/21
                                         07/08/21 Page
                                                  Page11
                                                       23of
                                                         of12
                                                            24



                           (336) 748-1885
                           lisa@lisacostnerlaw.com




                             11


                                                                 23
       Case
       Case1:21-cr-00175-TJK
            1:21-cr-00175-TJK Document
                              Document112
                                       81 Filed
                                          Filed05/03/21
                                                07/08/21 Page
                                                         Page12
                                                              24of
                                                                of12
                                                                   24



                             CERTIFICATE OF SERVICE


   I hereby certify that on May 3, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the

following:


Jason McCullough
Luke Jones
Assistant United States Attorneys



Respectfully Submitted,

                                         /s/ Lisa S. Costner
                                         _________________________________

                                         LISA S. COSTNER
                                         Lisa S. Costner, P.A.
                                         NC State Bar #14308
                                         952 W. 4th St., Ste 200
                                         Winston Salem, NC 27101
                                         (336) 748-1885
                                         lisa@lisacostnerlaw.com




                                            12


                                                                                               24
